Title: James Madison to Joseph Coolidge, Jr., 31 January 1829
From: Madison, James
To: Coolidge, Joseph Jr.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montper.
                                
                                jany. 31. 1829
                            
                        
                          
                        I have duly received the copy of the Annual Report on the Harvard University: and I make my acknoledgements
                            for the politeness to which I am indebted, with the more pleasure, as it offers an occasion for repeating to Mrs. Coolidge
                            & yourself the regards & good wishes in which Mrs. Madison cordially joines me. 
                        
                        
                            
                                James Madison
                            
                        
                    